CaseCase
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-4 (Ex
                                       14-3
                                          Parte)
                                             Filed Filed
                                                   02/26/21
                                                         02/24/21
                                                              PagePage
                                                                   1 of 21 of 2




                        EXHIBIT B-3
CaseCase
     1:21-cv-01625-GHW   Document
          1:21-cv-01625-GHW       4-4 (Ex
                             Document     Parte)
                                       14-3  Filed Filed 02/24/21
                                                   02/26/21   PagePage
                                                                   2 of 22 of 2
